


116 HR 8173 IH: VA High Altitude and Suicide Research Act
U.S. House of Representatives
2020-09-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8173
IN THE HOUSE OF REPRESENTATIVES

September 4, 2020
Mr. McAdams (for himself, Mr. Cisneros, and Mr. Tipton) introduced the following bill; which was referred to the Committee on Veterans' Affairs

A BILL
To direct the Secretary of Veterans Affairs to conduct a study on the connection between living at high altitude and suicide risk factors among veterans.

 
1.Short titleThis Act may be cited as the VA High Altitude and Suicide Research Act.   2.Study on connection between living at high altitude and suicide risk factors among veterans (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with Rural Health Resource Centers of the Office of Rural Health of the Department of Veterans Affairs, shall commence the conduct of a study on the connection between living at high altitude and the risk of developing depression or dying by suicide among veterans. 
(b)Completion of studyThe study conducted under subsection (a) shall be completed not later than three years after the date of the commencement of the study. (c)Individual impactThe study conducted under subsection (a) shall be conducted so as to determine the effect of high altitude on suicide risk at the individual level, not at the State or county level, controlling for potential confounders including with respect to age, sex, mental health status, and access to firearms. 
(d)ReportNot later than 150 days after the completion of the study conducted under subsection (a), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the results of the study. (e)Follow-Up study (1)In generalIf the Secretary determines through the study conducted under subsection (a) that living at high altitude is a risk factor for developing depression or dying by suicide, the Secretary shall conduct an additional study to identify the following: 
(A)The most likely biological mechanism that makes living at high altitude a risk factor for developing depression or dying by suicide. (B)The most effective treatment or intervention for reducing the risk of developing depression or dying by suicide associated with living at high altitude. 
(2)ReportNot later than 150 days after completing the study conducted under paragraph (1), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the results of the study.  